DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., US 2002/0020160 A1 (“Moore”). 
Regarding Claim 11:
It is noted here that the limitation of “for a vertically oriented dust collector” does not get patentable weight as it describes an intended use, wherein claim 11 is specifically directed to structure of the claimed cartridge. Examiner also notes limitations to “configured to align with an alignment block in the vertically oriented dust collector when said filter pan is inserted”  does not get patentable weight, wherein the claim is analyzed for prior art with respect to structure of the claimed cartridge only. 
Moore discloses the claimed limitation of a cartridge (Moore’s cartridge 32) for a vertically oriented dust collector (Moore’s dust collector 10) comprises a filter pan (Moore’s head plate 36) having an opening (the center of heat plate 36) and a top surface (the suface facing up). Moore Fig. 8, [0019]. Moore also discloses the claimed limitation of a filter (conical shaped media pack 34) incorporated into said opening. Id. at Fig. 3, [0019]. Moore also discloses that the filter pan 36 has at least one alignment opening (Moore’s inter-engaging slots 56) in its outermost perimeter configured to align with an alignment block (Moore’s tab 58) in the vertically oriented dust collector 10 when the said filter pan 36 is inserted. Id. at Fig. 8, [0022]. Moore discloses at least one gasket (Moore’s sealing gasket 40) on said top surface of filter pan 36. Id. at Fig. 8, [0019]. The filter pan 36 is pressed against said at least one gasket 40 to seal the cartridge (as sealing gasket 40 extends above and engages the underside of the transverse wall 18 to seal the top of the cartridge 32). Id. at Fig. 2, [0019]. 

    PNG
    media_image1.png
    805
    1101
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    568
    media_image2.png
    Greyscale

Regarding Claim 13:
Moore discloses the claimed limitation of that the cartridge 32 of claim 11 further comprising said opening is circular and said filter has a circular cross-section. Moore Fig. 8, claim 7. 
Regarding Claim 15:
Moore discloses the claimed limitation of that the filter pan 36 is a double walled pan with the top surface corresponds to a top pan and bottom surface corresponds to a bottom pan. Clements Figs. 4 and 8.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Moore in view of Clements, US 9,616,371 B1 (“Clements”). 
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Moore in view of Clements ’292, US 6,358,292 B1 (“Clements ’292”). 
Claim 16 are rejected under 35 U.S.C. 103 as being obvious over Moore in view of Clements ’004, US 8,580,004 (“Clements ’004”). 
Regarding Claim 12:
Moore does not disclose that the claimed limitation of that cartridge of claim 11 further comprises said opening is elliptical and said filter has an elliptical cross section.
Similar to Moore, Clements is directed to cartridge dust collectors. Clements col. 1, ll. 26–34.  Similar to Moore, Clements discloses a filter cartridge 38 fitted in a filter pan 32. Clements Fig. 9, col. 8, ll. 14–19. Additionally, Clements discloses that its filter cartridge could have an oval or elliptical shape. Clements col. 13, ll. 45–49. Clements discloses that the purpose of making filter cartridge oval or elliptical is to adapt to baghouses having oval or oblong openings. Clements col. 2, ll. 30–34. It would have been obvious for Moore’s filter to have a elliptical cross section such that Moore’s filter could be adapt to baghouses having oval or oblong openings. 
Regarding Claim 14:
Moore does not disclose that the filter pan has mitered corners.
Similar to Moore, Clements ’292 is directed to vertically oriented dust collectors. Clements ’292 Fig. 1, col. 1, ll. 13–16. Additionally, Clements ’292 discloses a similar configuration of a filter cartridge 14 fitted in a filter pan 12. Clements ’292 col. 3, ll. 14–23.  Furthermore, Clements ’292’s filter pan 12 has mitered corners as shown in Fig. 3. Clements ’292 Fig. 3. It would have been obvious for Moore’s filter pan 36 has mitered corners as Clements ’292 because such design is known in the art as being suitable for vertically oriented dust collection system with filter pans. 
Regarding Claim 16:
Moore does not disclose that the cartridge of claim 11 further comprising a grounding clip. 
Similar to Moore, Clements ’004 is directed to vertically oriented dust collectors. Clements ’004 col. 1, ll. 27–31. Additionally, Clements discloses an improved embodiment with a grounding clip (i.e., grounding wire 200). Clements’004, Fig. 21, col. 12, ll. 50–59. Clements ’004 also discloses that it is a standard industry practice to electrically ground filter cartridges have metallic components. Id. at col. 12, ll. 34–39. It would have been obvious for the filter cartridge 38 to have a grounding clip 200 as it is standard practice. 
Allowable Subject Matter
Claims 1–10 are allowable over Silvestro et al., US 2019/0255476 (“Silvestro”). 
Regarding Claim 1:
Silvestro discloses a vertically oriented dust collector 10 configured to filter dry particulate matter (i.e., dust) for an air stream. Silvestro Fig. 3, [0002]. The vertically oriented dust collector 10 comprises a housing (i.e., filter compartment 16) containing at least one cartridge 38. Id. at Fig. 3, [0028]. Each said cartridge 38 comprises a filter pan (i.e., filter flange 40) having an opening (i.e., central aperture 54). Id. at Fig. 6, [0034]. A filter 44 is incorporated into the opening 54. Id. at Fig. 6, [0034]. The filter pan 40 has at least one alignment opening (i.e., clamping depressions 72). Id. at Fig. 8, [0038]. The housing 16 further comprises at least one pair of rails 76 oriented parallel to each other within the housing 16 onto which each said cartridge 38 is mounted. Id. at Fig. 13, [0038]. At least one alignment block (i.e., filter clamps 78) is positioned such that when the cartridge 38 is installed in the housing 16, the alignment opening 72 of the filter pan 40 aligns with the alignment block 78. Id. at Fig. 10, [0038].

    PNG
    media_image3.png
    884
    1302
    media_image3.png
    Greyscale

Silvestro does not disclose that the rails are displaceable between a lower position for inserting and removing cartridges and an upper position for securing cartridges within the dust collector. 
Claims 2–10 are allowable as they depend from claim 1. 
Response to Arguments
Claim Rejections - 35 USC §§ 103
The amended Claim 11 is currently rejected in view of Moore. Therefore, the applicant’s argument with regard to Clements are moot. Details of the rejection are provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                             


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776